                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

VOTERLABS, INC.,

                       Plaintiff,

               V.                                      Civil Action No. 19-524-RGA

ETHOS GROUP CONSULTING
SERVICES, LLC,

                       Defendant.



                                    MEMORANDUM ORDER


       The Report and Recommendation (DJ. 22) is ADOPTED. Defendant' s objections (DJ.

23) are OVERRULED. As recommended in the Report and Recommendation, Defendant' s

motion to dismiss (DJ. 10) is GRANTED IN PART and DENIED IN PART. Count III is

DISMISSED WITHOUT PREJUDICE.

       The objections are only to the recommendation relating to the termination fee breach of

contract claim set forth in Count II. The objections are based on various arguments relating to

the Magistrate Judge ' s supposed failure to understand the term "Base Royalty" in section 4(a) of

the Statement of Work agreement. The complaint alleges (DJ. 2 at ,r 49), and a review of the

contract supports, that "Base Royalty" is a defined term that means "a royalty of (a) one dollar

($1.00) per each Vehicle sold by or through a Monthly User ("Monthly Royalty") or (b) two

hundred and fifty thousand dollars ($250,000) per year ("Yearly Minimum Royalty"), whichever

is greater." (DJ. 11-2, Exh. B, at 4-5). That definition makes sense in the way "Base Royalty"

is used in each of the three scenarios set forth in section 4(a). The fact that in the third scenario

the Monthly Royalty is zero does not mean that Base Royalty contains a superfluous term. The
                                             Page l of 2
fact that there is a condition precedent to the obligation relating to the Base Royalty in the first

scenario does not mean that there is a condition precedent to its use in the third scenario. 1

       IT IS SO ORDERED this /       f day of November 2019.




1
  At the motion to dismiss stage, the amount that corresponds to the description of the payment
that is due under the third scenario of section 4(a) is not at issue. That some payment is due,
based on the allegations in the Complaint, is all that is necessary to deny the motion to dismiss.
                                             Page 2 of2
